 

 

ai

Case 1:20-cr-00861 Document1 Filed on 12/14/20 in TXSD Page 1of8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION —

UNITED STATES OF AMERICA | § -
vs. oo § CRIMINAL NO. 20-8 6 I
PASCALE CECILE VERONIQUE FERRIER § - United st
aka Jane Ferrier a . Une Sao Dirt Cou
- oo FILED
INDICTMENT DEC 14 2029

THE GRAND JURY CHARGES:
David J. Bradley, Clerk of Court

COUNT ONE

On or about September 14, 2020, in the Southern District of Texas and elsewhere,

. Defendant,

’ PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier, |

did “knowingly develop, produce, stockpile, transfer, acquire; retain and possess, and
attempted to develop, produice, stockpile, transfer, aquiire, retain and possess a
biological agent, toxin, and delivery system, for use as a weapon, to wit, ricin, which was |
sent in an envelope to Deputy Warden Alexander Sanchez, El Valle Detention Facility.
In violation of Title 18 United States Code Section 175(a).
COUNT TWO ;
‘ On or about September 14, 2020, in the Southern District of Texas and elsewhere,

Defendant,

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly develop, produce, stockpile, transfer, acquire, retain and possess, and

attempted to develop, produce, ‘stockpile, transfer, acquire, retain and possess a
 

Case 1:20-cr-00861 Document1 Filed on 12/14/20 in TXSD Page 2 of 8 .

biological agent, toxin, and delivery system, for use as a weapon, to wit, ricin, which was
sent in an envelope to Sheriff J. E. “Eddie” Guerra, Hidalgo County Sheriff's Office.
In violation of Title 18 United States Code Section 175(a).
COUNT THREE
- On or about September 15, 2020, in the Southern District of Texas and 1 elsewhere,
Defendant, |

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did Knowingly develop, produce, stockpile, transfer, acquire, retain and possess, and
attempted to develop, produce, stockpile, transfer, acquire, retain and possess a
biological agent, toxin, and delivery system, for use as a weapon, to wit, ricin, which was
sent in an envelope to Corporal Ashley Ibarra, Hidalgo County Adult Detention Center.

In violation of Title 18 United States Code Section 175(a). |

COUNT FOUR

On or about September 15, 2020, in the Southern District of Texas and elsewhere,

Defendant,

‘PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly develop, produce, stockpile, transfer, acquire, retain and possess, and
attempted to. develop, produce, stockpile, transfer, acquire, retain and possess a
biological agent, toxin, and delivery system, for use as a weapon, to wit, ricin, which was ,
sent in an_envelope to Sergeant Cynthia Casanova, Hidalgo County Adult Detention
Center. | |

In violation of Title 48 United States Code Section 175(a).
 

 

Case 1:20-cr-00861 Document1 Filed on 12/14/20 in TXSD Page 30f8 —

COUNT FIVE _
On or about September 15, 2020, in the Southern District of Texas and elsewhere,

Defendant,

PASCALE CECILE VERONIQUE FERRIER
_ aka Jane Ferrier,

did knowingly develop, produce, stockpile, transfer, acquire, retain and possess, and
| attempted to develop, produce, stockpile, transfer, acquire, retain and possess a
biological agent, toxin, and delivery system, for use as a weapon, to wit, ricin, which was
sent in an envelope to Corporal Veronica Bueno, Hidalgo County Adult Detention Center.
_In violation of Title 18 United States Code Section 175(a). - |
COUNT SIX
On or about September 16, 2020, in the Southern District of Texas and elsewhere,

Defendant,

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly develop, produce, stockpile, transfer, acquire, tetain and possess, and

- attempted to develop, ‘produce, stockpile, transfer, acquire, retain and possess a

biological agent, toxin, and delivery system, for use asa weapon, to wit, ricin, which was
sent in an envelope to Warden, Brooks County Detention Center.
_In violation of Title 18 United States Code Section 175(a)..

‘COUNT-SEVEN
On or about September 14, 2020, in the Southern District of Texas and elsewhere,
Defendant, "

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly develop, produce, stockpile, transfer, acquire, retain and possess, and
 

Case 1:20-cr-00861 Document 1 ‘Filed on 12/14/20 in TXSD Page 4 of 8

7 attempted to develop, produce, stockpile, transfer, _acquire, retain and possess a
biological agent, toxin, and delivery system, for use asa weapon, to wit, ricin, which was
, sent in an envelope to Sheriff Urbino “Benny” Martinez, Brooks County Sheriff's Office.
of In violation of Title 18 United States Code Section 175(a). | |

- COUNTEIGHT a
On or about September 21, 2020, in the Southern District of Texas and elsewhere,

Defendant,

PASCALE CECILE VERONIQUE FERRIER
_ aka Jane Ferrier,

did knowingly develop, produce, stockpile, transfer, acquire, rt retain and possess, and
attempted to develop, produce, stockpile, transfer, acquire, retain and possess a
biological agent, toxin, and delivery system, for use as a weapon, to wit, ricin, which was

‘sent in an envelope to Chief Robert Dominguez, Mission Police Department.

In violation of Title 18 United States Code Section 175(a). |
| COUNT NINE

On or about September 14, 2020, in the Southern District of Texas and elsewhere,
Defendant,

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly and willfully transmit i in interstate and foreign commerce a communication,
a letter, containing a threat to injure the person of another, to wit, “Deputy Warden
Alexander Sanchez, EI Valle Detention Facility, specifically stating in part, “| made a
‘Special Gift’ for you, which is in this letter. But if it doesn’t work, | will find another recipe ©
“for another poison”, | | |

In violation of Title 18 United States Code Section 875(c).
 

Case 1:20-cr-00861 Document1 Filed on 12/14/20 in TXSD Page 5 of 8

- COUNT TEN
On or about September 14, 2020, in the Southern District of Texas and elsewhere,

Defendant,

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly and willfully transmit in interstate and foreign commerce a communication,
-a letter, containing a threat to injure the person of another, to wit, Sheriff J..E. “Eddie”
Guerra, Hidalgo County Sheriff's Office, specifically stating in part, “I made a ‘Special Giff |
for you..., which is in this letter....If it. doesn’t work, | will.find a better recipe for another
poison, or I might use my gun when | will be able to come’. |

In violation of Title 18 United States Code Section 875(c).

COUNT ELEVEN

Onor about September 15, 2020, in the Southern District of Texas and elsewhere,

Defendant, |

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

a did knowingly and willfully transmit in interstate and foreign commerce a communication,
a letter, containing a threat to injure the person of another, to wit, Corporal Ashley Ibarra,
Hidalgo County Adult Detention Center, specifically stating in part, “...1 made a Special
Giff’ for you, which is in this letter. If it doesn’t work, | will find a better recipe for another
poison, or | might use my gun when I'll be able to come”. —_ |

In violation of Title 18 United States Code Section 875(c).
 

 

-

Case 1:20-cr-00861 Document1 Filed on 12/14/20 in TXSD_ Page 6 of 8

‘COUNT TWELVE

. Onor about September 15, 2020, in the Southern District of Texas and elsewhere,

- Defendant,

PASCALE CECILE VERONIQUE FERRIER
_ aka Jane Ferrier,

did knowingly and willfully transmit in interstate and foreign commerce a communication,

a letter, containing a threat to’ injure the person of another, to wit, Sergeant Cynthia

‘Casanova, Hidalgo County Adult Detention Center, specifically stating in part, “...| made —

a ‘Special Gift’ for. you, which is in this letter. If it doesn't work, | will find a better recipe
for another poison, or | might use my gun when I'll be able to come”. |
In violation of Title 18 United States Code Section 875(c).
COUNT THIRTEEN
On or about September 15, 2020, in the Southern District of Texas and elsewhere,
Defendant, |

_PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

~ did knowingly and willfully transmit in interstate and foreign commerce a communication,

a letter, containing a threat to injure the person of another, to wit, Corporal Veronica ~
Bueno, Hidalgo County Adult Detention Center, specifically stating in part, “al made a-

“Special Gift” for youl, which is in this letter. If it doesn’t work, | will find a better recipe. for

- ‘another poison, or | might use my gun when I'll be able to come”.

In violation of Title 18 United States Code Section 875(c).
 

 

 

Case 1:20-cr-00861 Document1 Filed on 12/14/20 in TXSD Page 7 of 8 ©

COUNT FOURTEEN
On or about September 16, 2020, in the Southern District of Texas and elsewhere, .
Defendant,

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly and willfully transmit in interstate and foreign commerce a communication,
a letter, containing a threat to injure the person of another, to wit. the Warden of the
Brooks County Detention Center; specifically stating in part, “_Imade a ‘Special Gift’ for
you, which is in this letter. If it doesn’t work, | will find a better recipe for another: poison,
"- or |might use my gun when I'll be able to come”. | |
In violation of Title 18 United States Code Section 875(c).
| COUNT FIFTEEN

| On of about September 14, 2020, in the Southern District of Texas and elsewhere,

Defendant, _

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly and willfully.transmit in interstate and foreign commerce a communication,

. a letter, containing a threat to injure the berson of another, to wit, Sheriff Urbino “Benny”
Martinez, Brooks County Sheriff's Office, specifically stating in part, « | made a ‘Special
Gift for you, which is in this letter. If tt doesn’t work, | will find a better recipe for another -
poison, or I might use my gun when I'll be able to come”. |

"In violation of Title.18 United States Code Section 875(c).
 

- Case 1:20-cr-00861 Document1 Filed on 12/14/20 in TXSD Page 8 of 8

COUNT SIXTEEN
On or about September 21, 2020, in the Southern District of Texas and elsewhere,

Defendant,

PASCALE CECILE VERONIQUE FERRIER
aka Jane Ferrier,

did knowingly and willfully transmit in interstate and foreign commerce a communication,
a letter, containing a threat to injure the person of another, to wit, Chief Robert
Dominguez, Mission Police Department, specifically stating in part, “...1 made a ‘Special
Gift for you, which is in this letter If it doesn’t work, | will find a ‘better recipe for another
poison, or | might use my gun when I'll be able to come”.

In violation of Title 18 United States Code Section 875(c).

A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY -

    

DAVID A. CORONADO
Assistant United States Attorney
~ DAVID A. LINDENMUTH
’ Assistant United States Attorney

PIPER AM.

ALAMDAR S. HAMDANI
. Assistant United States Attorney
